 1       James L. Day, WSBA #20474                              HONORABLE FREDERICK P. CORBIT
         Thomas A. Buford, WSBA #52969                                                Chapter 9
 2       Bush Kornfeld LLP
         601 Union Street, Suite 5000
 3       Seattle, WA 98101-2373
         Telephone: (206) 292-2110
 4       Facsimile: (206) 292-2104
         jday@bskd.com
 5       tbuford@bskd.com
 6       Attorneys for the Kennewick
         Liquidation Trust
 7
 8
 9                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF WASHINGTON
10
         In re                                                      No. 17-02025-9
11
         KENNEWICK PUBLIC HOSPITAL                                  CERTIFICATE OF SERVICE
12       DISTRICT,
13                                           Debtor.
14
                  VIVIAN BRAXTON declares:
15
                  1.         I am an employee of Bush Kornfeld LLP, counsel for the Kennewick
16
         Liquidation Trust. I am a citizen of the United States, over the age of 18, and
17
         competent to make this statement.
18
                  2.         On April 17, 2019, I electronically filed:
19
                             a.      Reply of Kennewick Liquidation Trust to Reorganized Debtor’s
20
                                     Objection to Trust’s Motion to Compel (Dkt. 1253); and
21
22
23

                                                                                  B USH K ORNFELD            LLP
         CERTIFICATE OF SERVICE – Page 1                                                   LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
     2339 20181 dd18cj13ge
      17-02025-FPC9               Doc 1255   Filed 04/18/19   Entered 04/18/19 09:41:27       Pg 1 of 2
 1                           b.      Declaration of James L. Day in Support of Reply of Kennewick
 2                                   Liquidation Trust to Debtor’s Objection to Trust’s Motion to
 3                                   Compel (Dkt. 1254);
 4       with the Clerk of the Court (using the CM/ECF System). It is my understanding that
 5       the CM/ECF System sent notification of these filings to all parties listed in this case to
 6       receive notice electronically.
 7                I declare under penalty of perjury under the laws of the state of Washington that
 8       the foregoing information is true and correct.
 9                DATED this 18th date of April 2019, at Seattle Washington.
10
                                                  /s/ Vivian Braxton
11                                                VIVIAN BRAXTON
                                                  Bush Kornfeld LLP
12                                                601 Union Street, Suite 5000
                                                  Seattle, WA 98101-2373
13                                                (206) 292-2110
                                                  vbraxton@bskd.com
14
15
16
17
18
19
20
21
22
23

                                                                                  B USH K ORNFELD            LLP
         CERTIFICATE OF SERVICE – Page 2                                                   LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
     2339 20181 dd18cj13ge
      17-02025-FPC9               Doc 1255   Filed 04/18/19   Entered 04/18/19 09:41:27       Pg 2 of 2
